DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over  2015/0366046 A1 by  Wang et al (Wang) in view of US 2009/0302785 A1 by  Miller et al (Miller).
Referring to the claim 1  Wang Fig 1-11  teaches,  A normal conducting linear accelerator (Fig 1 to 11 and abstract and claim 1) comprising: 
a slot-coupled continuous wave (CW) graded beta (graded-(3) standing wave accelerating cavity including a plurality of interconnected cells, a wall between each of said interconnected cells, and a plurality of non resonant coupling slots on the walls between said interconnected cells;  (See Fig 8 and Paragraphs [0031] and Fig 9 and paragraph [0032]).
an electron source including a gridded electron gun (see paragraphs [0028] and Fig 1) 

    PNG
    media_image1.png
    366
    434
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    453
    438
    media_image2.png
    Greyscale

a solenoid magnet to focus the electron beam transversely into the accelerating cavity even though Wang suggests using solenoid magnet to focus the electron beam transversely into the accelerating cavity (See paragraph [0037]).

But  Wang is Fig 1-11 silent on a magnetron RF delivery system producing RF energy. 
However, Miller teaches a magnetron RF delivery system  producing RF energy  and (See Fig 8 item  58 Klystron magnetron RF power sources  paragraph [0080]).
 
    PNG
    media_image3.png
    484
    694
    media_image3.png
    Greyscale

Hence, it would have been obvious to a person with ordinary skill in the art before filing the invention to incorporate  Millers RF klystron power delivery system in to the Wang’s  Fig 8 in order to have constant frequency beam (See Paragraph [0080).

Referring to the claim 2 Wang’s reference as modified by Miller’s reference teaches the normal conducting linear accelerator of claim 1, both are silent on further comprising said electron source producing at least 0.5A of current.  However it is nothing but design choice and within the scope of the art.

Referring to the claim 3 Wang’s reference as modified by Miller’s reference teaches the normal conducting linear accelerator of claim 1, wherein said electron source includes a potential of 45kV.  Miller teaches 10 to 50 KeV. (See paragraph 0050)  However it is nothing but design choice and within the scope of the art.



Referring to the claim 4  Wang’s reference as modified by Miller’s reference teaches the normal conducting linear accelerator of claim 1, Miller teaches it further comprising said magnetron RF delivery system producing a 915 MHz signal. (See  paragraph [0069]) where Miller teaches 805 MHz and hence it is within the scope of the ordinary skill to choose frequency of choice and art known skill and design choice).

Referring to the claim 5  Wang’s reference as modified by Miller’s reference teaches the normal conducting linear accelerator of claim 1, wherein each of said cells in said plurality of interconnected cells is of a different length for graded beta acceleration. However it is nothing but design choice and within the scope of the art.

Referring to the claim 6  Wang’s reference as modified by Miller’s reference teaches the normal conducting linear accelerator of claim 1, comprising a DC bias applied to the gridded electron gun to produce a bunched beam. ( It is implicit teaching of any accelerator and also design choice)

Referring to the claim7  Wang’s reference as modified by Miller’s reference teaches the normal conducting linear accelerator of claim 1, comprising a 6-cell cavity. It is design choice within the scope of the ordinary skill of the art.

Referring to the claim 8  Wang’s reference as modified by Miller’s reference teaches the normal conducting linear accelerator of claim 7, but both are silent comprising  said 6-cell cavity includes a total length of 0.8 to 1.0 meter. It is simply a design choice and within the scope of the ordinary skill of the art.

Referring to the claim 9  Wang’s reference as modified by Miller’s reference teaches the normal conducting linear accelerator of claim 8, both are silent on wherein said 6-cell cavity accelerates the electron beam to at least 1MeV.  However it is nothing but design choice and within the scope of the art.

Referring to the claim 10  Wang’s reference as modified by Miller’s reference teaches the normal conducting linear accelerator of claim 9, both are silent on comprising: said cells in said 6-cell cavity are constructed of OFC copper (oxygen-free copper); and the quality factor Qo of the OFC copper cavity is at least 18278. However it is nothing but design choice and within the scope of the art.  OFHC of higher grade selection is within the scope and budget of design choice.

Referring to the claim 11  Wang’s reference as modified by Miller’s reference teaches the normal conducting linear accelerator of claim 1, comprising: Miller teaches one or more quadrupole magnets to convert the electron beam to a flat beam transversely.  (See Miller paragraph [0079])

Referring to the claim 12  Wang’s reference as modified by Miller’s reference teaches the normal conducting linear accelerator of claim 1, comprising: an extraction end on the accelerator; and a thin foil extraction window on the extraction end to maintain a vacuum within the cavity and to allow the electron beam to exit the cavity.  It is an inherent teaching any accelerator.

Referring to the claim 13  Wang’s reference as modified by Miller’s reference teaches the normal conducting linear accelerator of claim 1, comprising the solenoid magnet focuses the electron beam into a cavity aperture of 2.8cm diameter. (See Miller paragraph [0069] and hence it is within the scope of the ordinary skill of the art).

Referring to the claim 14  Wang’s reference as modified by Miller’s reference teaches the normal conducting linear accelerator of claim 1, wherein said cavity comprises a graded- 0 cavity that operates at a phase near crest producing a 1MeV beam having a peak on-axis field of 3MV/m. ( Fig 8 of  Miller teaches magnetron power can be design choice paragraph [0079] and [0080]). Hence it is within the scope of the art.

Referring to the claim 15  Wang’s reference as modified by Miller’s reference teaches the normal conducting linear accelerator of claim 1, said electron gun comprising a 500pC electron bunch emitted from a gridded thermionic cathode accelerating the electron beam to over 1MeV. (See paragraph [0028] of Wang)  Hence it is within the scope of the art as well as design choice.

Referring to the claim 16  Wang’s reference as modified by Miller’s reference teaches the normal conducting linear accelerator of claim 1, comprising at least one focusing magnet positioned surrounding the accelerator to contain the beam in the accelerator. (See Fig 8 of Miller and hence it is a design choice and within the scope of the art).

Referring to the claim 17  Wang’s reference as modified by Miller’s reference teaches the normal conducting linear accelerator of claim 10, comprising radio frequency power supply means for supplying power of a radio frequency to the cavity to induce a TM01 accelerating mode in the cavity. It is pure design choice of the accelerator and within the scope of the ordinary skill.

Referring to the claim 18 Wang’s reference as modified by Miller’s reference teaches the normal conducting linear accelerator of claim 14 comprising  but both silent on said accelerator producing an electron beam power of at least 0.5 MW.  It is pure design choice and within the scope of the art.

Referring to the claim 19  Wang’s reference as modified by Miller’s reference teaches the normal conducting linear accelerator of claim 17 comprising: said magnetron delivery system includes a scalable magnetron-based CW RF source; and a digital phase and amplitude control system to sum a plurality of 100 kW rated magnetrons into a MW class source. ( Fig 8 of  Miller teaches magnetron power can be design choice paragraph [0079 and 0080]). Hence it is within the scope of the art.


Referring to the claim 20  Wang’s reference as modified by Miller’s reference teaches the normal conducting linear accelerator of claim 19 comprising a combiner for combining the output of said plurality of magnetrons to provide 500 kW of electron beam loading. ( Fig 8 of  Miller teaches magnetron power can be design choice paragraph [0079 and 0080)). Hence it is within the scope of the art.


Conclusion

Claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        1/15/2022